DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/20/2020 and 11/16/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the control module and the post-processing module in claim 12 and the training module in claim 14. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by Zhou et al. (hereafter referred to as “Zhou”, US 2019/0104940, IDS). 

Regarding claim 1, Zhou discloses a medical imaging method (Fig. 1A), comprising: 
obtaining an original image acquired by an X-ray imaging system (Fig. 1A, block 160, pg. [0034]); and 
Fig. 1A, block 170, pg. [0035]).

Regarding claim 7, Zhou discloses the method according to claim 1, wherein the network is trained based on a sample original image set and a target image set (Fig. 3, pg. [0024]-[0025]).

Claims 11, 12 and 14 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1, 1 and 7 above, respectively. Zhou’s system is computer-based (Fig. 6) and includes display (516) for displaying images (pg. [0094])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0104940), and in view of Shen et al. (hereafter referred to as ‘Shen’,  US 2016/0104057, IDS).  

Regarding claim 2, Zhou discloses the method according to claim 1, but fails to expressly disclose wherein before post-processing the original image, inputting the original image to the network based on a first instruction of a user.
However, graphical user interface (GUI) is a key component for accepting user inputs. Since Zhou’s method is used for a plurality of tasks (abstract, pg. [0025]), accepting user instructions for selecting one task and/or an input image would have been a basic requirement. Shen, for example, discloses a GUI for accepting user image selection and visual effect preference (Fig. 2).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 2 from the teaching of Zhou and Shen.

Regarding claim 3, please refer to analysis of claim 2. Zhou in view of Shen discloses the method according to claim 2, wherein the first instruction is triggered based on a first operating unit in an image display interface (Shen, Fig. 2, also see Zhou, pg. [0100]).

Regarding claim 4, please refer to analysis of claim 2. Zhou discloses (see e.g. Abstract and pg. [0053]) that “different neural networks can be trained depending on the noise level, scanning protocol, or the anatomic, diagnostic or clinical objective” of the image. Having a user interface that allows a user to select one neural network that 

Regarding claim 5, Zhou in view of Shen discloses the method according to claim 4. The Zhou and Shen combination as applied to claim 4 does not expressly disclose wherein the second instruction of the user is triggered based on identification of the user.
However, providing a user interface tailored to individual users is well known and common practice in the art, as for example disclosed in Shen (pg. [0014]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 5 from the teaching of Zhou and Shen.

Regarding claim 6, please refer to analysis of claim 5. Providing a user interface to accept various user instructions would have been a basic requirement of the system.

Regarding claim 8, Zhou discloses the method according to claim 7, wherein the training method comprises: 
obtaining a plurality of original images acquired by the X-ray imaging system, so as to obtain the sample original image set; separately post-processing the original images standard neural network training procedure. See Zhou, Fig. 3 and pg. [0024]-[0025]).
Zhou does not expressly disclose that the training is performed according to the preferences of each user. 
Zhou stated in pg. [0053]: “different networks can be trained for the DL networks 135 based on the type of anatomic features being imaged … the training data can be categorized based on anatomical structures (e.g., head, abdomen, lung, cardiac, etc.)”. 
Given the fact that different medical specialists most likely would require different type of processing of an image, because of different anatomical structures involved and/or for difference clinical or diagnostic purposes, a system tailored to individual users/doctors would have been a desired/required feature, as for example disclosed in Shen (pg. [0014]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teaching of Zhou and Shen.

Regarding claims 9 and 10, please refer to analysis of claim 2. Inputting the original image and the optimized image to the network to optimize the network is a standard procedure for training artificial neural network (Zhou, Fig. 3). Accepting user 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 9 and 10 from the teaching of Zhou and Shen.

Claims 13 and 15 have been analyzed and are rejected for the reasons outlined above regarding claims 2 and 8, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI LIU/Primary Examiner, Art Unit 2666